t c memo united_states tax_court linda a fields petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in tax additions to tax and penalties for fraud with respect to p’s and tax years p filed a petition for redetermination and r subsequently conceded the entire fraud_penalty p seeks recovery_of litigation costs pursuant to sec_7430 in the amount of dollar_figure or in the event a special factor is present dollar_figure held r’s assertion of the fraud_penalty was substantially justified within the meaning of sec_7430 c b with respect to one adjustment but was not substantially justified with respect to the balance of the adjustments held further r’s disparate treatment of p and her ex-husband with respect to the fraud_penalty does not constitute a special factor within the meaning of sec_7430 b -- - held further p is entitled to recover costs in the amount of dollar_figure lawrence w sherlock for petitioner susan m pinner for respondent memorandum opinion halpern judge this case is before the court on petitioner’s motion for an award of litigation costs pursuant to sec_7430 and rules through the motion respondent objects unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner seeks to recover costs in the amount of dollar_figure or in the event we determine that a special factor is present dollar_figure incurred in connection with respondent’s determination of deficiencies additions to tax and penalties with respect to her federal_income_tax liabilities for her and taxable calendar years neither party requested an evidentiary hearing and we conclude that such a hearing is not necessary for the proper disposition of the motion see rule a the issues for decision are whether respondent’s assertion of the fraud_penalty under sec_6663 was substantially justified within the meaning of sec_7430 b and if not whether respondent’s disparate treatment of petitioner and her ex-husband with respect to the fraud_penalty constitutes a special factor within the meaning of sec_7430 b and the amount of costs petitioner is entitled to recover under sec_7430 factual and procedural background’ introduction during the years at issue petitioner was married to calvin fields sometimes collectively the fieldses mr fields operated a plumbing contracting business as a sole_proprietorship under the trade_name builders interior contractors bic the fieldses also operated other businesses including a tanning salon which they operated through fields fields inc ffi in the late 1980s the fieldses developed a business relationship with an individual robert carcasi who did business as r m accounting tax service mr carcasi prepared the fieldses’ personal and business-related tax returns performed certain accounting services with respect to the fieldses’ business ventures and served as a general business adviser to the fieldses ' because the parties appear to agree on the underlying facts relevant to dispose_of the motion there are no factual disputes to resolve and we shall proceed on the basis of the parties’ submissions plumbing claims group inc pcg was a joint claims operation formed by certain manufacturers of polybutylene plumbing materials to process damage claims made against such manufacturers arising out of the failure of plumbing materials installed in residences in the 1970s and 1980s bic was one of several contractors engaged to do plumbing repair work for pcg beginning in mr fields participated in a scheme to defraud pcg by submitting fictitious bic invoices to pcg for repair work that mr fields did not perform from to pcg paid almost dollar_figure of false bic invoices and mr fields made payments of approximately dollar_figure and dollar_figure to or for the benefit of mr fields’ two co-conspirators the fieldses’ and returns the fieldses made a joint_return of federal_income_tax for by filing a form_1040 u s individual_income_tax_return the initial return prepared by mr carcasi on schedule c of the initial return profit or loss from business sole_proprietorship the fieldses reported gross_receipts of dollar_figure and a net profit of dollar_figure with respect to bic the fieldses reported the dollar_figure net profit as business income on line of the initial return the fieldses made a joint_return of federal_income_tax for by filing a form_1040 u s individual_income_tax_return the initial return prepared by mr carcasi in - - furtherance of mr carcasi’s plan to offset a portion of bic’s income with a loss generated by the fieldses’ corporation ffi mr carcasi prepared the initial return under the premise that bic operated as a division of ffi rather than as a sole_proprietorship accordingly the fieldses did not attach a schedule c to the initial return and did not report any business income on line of that return the fieldses did report dollar_figure of wage income for mr fields from ffi on line of the initial return in addition ffi made a dollar_figure estimated_tax payment in date commencement of respondent’s examination in date respondent commenced an examination of the initial return in date respondent’s revenue_agent obtained bic’s bank statements from mr carcasi those bank statements revealed that mr fields had understated bic’s receipts by approximately dollar_figure in subsequent conversations with pcg personnel the revenue_agent learned of the false invoice scheme and that mr fields was under fbi investigation for his role therein ’ in at least one interview with the revenue_agent mr carcasi claimed that petitioner had expressed concern that the amount mr carcasi had initially planned to report as bic’sss gro sec_2 mr fields eventually pleaded guilty to one count of conspiracy to commit mail fraud - - receipts on the fieldses’ schedule c was too low mr carcasi also told the revenue_agent that he had prepared the fieldses’ schedule c without the benefit of any bank deposit slips the fieldses’ return in date after respondent had commenced his examination for the fieldses made a joint_return of federal_income_tax for by filing a form_1040 u s individual_income_tax_return the return the return was prepared by mike marshall a certified_public_accountant engaged by the tax attorney the fieldses had hired in mr carcasi’s stead to represent them in connection with respondent’s examination for on the return the fieldses reported taxable_income of approximately dollar_figure million and tax of approximately dollar_figure million amended returns in date the fieldses amended the initial return and the initial return by filing a form 1040xx amended u s individual_income_tax_return with respect to each such year the amended return and the amended return respectively mr marshall prepared both of the amended returns on the amended return the fieldses reported dollar_figure of additional business income from bic on the amended return the fieldses reported dollar_figure of business income from bic and - dollar_figure of additional interest_income of the dollar_figure of additional interest_income the fieldses reported that dollar_figure derived from bic’s commercial checking account the fieldses paid the resulting additional tax of approximately dollar_figure approximately dollar_figure for and dollar_figure for with the amended returns apparently deriving approximately dollar_figure of such amount from refunds of erroneous ffi estimated_tax payments including ffi’s dollar_figure estimated_tax payment conclusion of respondent’s examination in date the revenue_agent notified the fieldses that for and she proposed a reduction of business_expense deductions for all years the fraud_penalty for and and certain other penalties the case then went to respondent’s appeals_office as part of a written settlement offer dated date respondent’s appeals officer offered to concede percent of the fraud_penalty the appeals officer characterized such proposed concession as a 50-percent concession of petitioner’s 50-percent share of the penalty the fieldses rejected that offer by notice_of_deficiency dated date respondent determined deficiencies additions to tax and penalties with respect to the fieldses’ income taxes for and as follows additions to tax and penalty year deficiency sec_6651 a sec_6663 dollar_figure -- dollar_figure big_number big_number big_number big_number big_number big_number the deficiencies resulted from disallowed deductions for commissions fees and contract labor expense consisting of payments to mr fields’ co-conspirators and certain family members and travel and entertainment_expenses the notice_of_deficiency also provided that the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations would apply in the event the fraud_penalty did not apply petitioner’ s counsel in date petitioner’s present counsel lawrence sherlock notified petitioner and mr fields who by that time had divorced that he could no longer jointly represent them in view of their conflicting interests with regard to the fraud issue as evidenced by the appeals officer’s date settlement offer petitioner and mr fields agreed that mr sherlock would continue to represent petitioner and that mr fields would retain separate counsel the petition and proceedings to date by the petition petitioner assigned error to respondent’s determination of deficiencies additions to tax and penalties she set forth as an affirmative defense her claim to relief from joint_and_several_liability under sec_6015 respondent denied that he had erred and denied her claim under sec_6015 and the case was set for trial at the court’s trial session commencing on date in houston texas the parties reached a tentative settlement just prior to trial when the case was called from the trial calendar the parties filed a stipulation of settled issues pursuant to which respondent conceded the fraud_penalty for all years and the accuracy-related_penalty for and petitioner conceded the accuracy-related_penalty for and the additions to tax for late filing for and and each party conceded portions of the business_expense issues subject in petitioner’s case to her claim for sec_6015 relief petitioner also filed a motion for continuance at that time with regard to the remaining business_expense and sec_6015 issues pending mr fields’ payment of the deficiencies resulting from his concession of such business_expense issues in his companion case at the time of the filing of the petition petitioner resided in katy texas -- - when it eventually became apparent that payment from mr fields would not be forthcoming petitioner’s case was reset for trial at the court’s trial session commencing on date in houston texas when the case was called from the trial calendar the parties filed a supplemental stipulation of settled issues pursuant to which respondent conceded percent of the remaining business_expense deductions at issue petitioner conceded the sec_6015 issue and petitioner reserved her right to file a motion for litigation costs under sec_7430 discussion i overview of sec_7430 a relevant provisions sec_7430 provides that if certain conditions are met a taxpayer who prevails against the united_states in any_tax proceeding administrative or judicial may recover reasonable costs incurred in connection with such proceeding sec_7430 b provides that a taxpayer shall not be treated as the prevailing_party in any such proceeding if the united_states establishes that its position in the proceeding was substantially justified in his objection to the motion respondent seeks to establish that his position in this litigation was substantially petitioner does not seek costs incurred in connection with the administrative phase of this case justified respondent also objects to the amount of costs claimed by petitioner respondent concedes that petitioner satisfies all other requirements for recovery under sec_7430 b position_of_the_united_states in the context of a claim for litigation costs the position_of_the_united_states with respect to any issue is that set forth in the commissioner’s answer in the judicial proceeding e g 108_tc_430 in the instant case the underlying controversy between the parties presented several issues including the propriety of certain business_expense deductions claimed by the fieldses under sec_162 the availability of relief under sec_6015 the applicability of the fraud_penalty under sec_6663 or in the alternative the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations and the applicability of the late filing penalty under sec_6651 petitioner does not assert that respondent’s position with respect to each of those issues was not substantially justified rather petitioner essentially limits her claim in that regard to respondent’s position with respect to the fraud_penalty in her reply to respondent’s objection to the motion petitioner also claims within the context of her argument that her costs are reasonable in amount that respondent’s alternative position with respect to the accuracy-related_penalty was not continued c substantial justification a position_of_the_united_states in a judicial proceeding is substantially justified if it has a reasonable basis in law and fact e g maggie mgmt co v commissioner supra pincite we determine the reasonableness of respondent’s position in this case based upon the facts available to respondent at the time he took the position ie at the time of the filing of the answer and the controlling legal precedent at such time id the fact that respondent conceded the fraud issue does not by itself establish that his position with respect thereto was unreasonable id however it is a factor that may be considered id il application of the substantially justified standard a general considerations sec_6663 imposes a 75-percent penalty with respect to any portion of an underpayment_of_tax that is attributable to fraud respondent bears the burden of proving fraud by clear_and_convincing evidence rule b in the case of a joint continued substantially justified because the accuracy-related_penalty is mentioned in only three of the time entries submitted by petitioner’s counsel none of which establishes the amount of time devoted solely to that issue we do not think that a separate analysis of respondent’s substantial justification for each of his alternative positions would be fruitful we therefore do not address the procedural ramifications if any of petitioner’s failure to make her claim with respect to respondent’s alternative position in the motion return a spouse is not liable for the fraud_penalty unless some portion of the underpayment is attributable to that spouse’s fraudulent conduct see sec_6663 in the context of federal tax law fraud entails intentional wrongdoing with the purpose of evading a tax believed to be owing e g 116_tc_79 as stated by the court_of_appeals for the fifth circuit ‘fraud implies bad faith intentional wrongdoing and a sinister motive it is never imputed or presumed and the court should not sustain findings of fraud upon circumstances which at most create only suspicion ’ x ‘negligence whether slight or great is not equivalent to the fraud with intent to evade tax named in the statute the fraud meant is actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing mere negligence does not establish either ’ 394_f2d_366 sth cir quoting 264_f2d_930 5th cir affg tcmemo_1966_81 to succeed in the instant case respondent must show that he had a reasonable basis for believing that he could prove his allegation of petitioner’s fraud by clear_and_convincing evidence see eg 88_tc_1329 more particularly he must show that he had a reasonable basis for believing that he could prove by clear_and_convincing evidence that petitioner willfully intended to evade a tax she believed to be owing in the answer respondent averred that petitioner fraudulently understated business income on the initial return understated business income and interest_income on the initial return and overstated business_expense deductions on the amended return the amended return and the return because each of the enumerated averments involves different circumstances we address respondent’s fraud allegation with respect to each such item separately b understatement of income respondent averred that petitioner fraudulently understated business income on the initial return by dollar_figure although the fieldses claimed that they relied completely on mr carcasi to prepare the return properly there are times when in light of all the circumstances t he gap between the income received and that reported is simply too substantial to support a taxpayer’s claim that he was a mere innocent beneficiary of a return preparer’s misfeasance 67_tc_143 in addition to the negative inference that respondent properly could have drawn from the existence of the large unexplained understatement of income on the initial return there was some evidence indicating that petitioner may have known that mr fields’ income with respect to bic was understated on that return to some extent there was also some evidence that the fieldses may not have supplied mr -- - carcasi with all of the information he needed to prepare the initial return properly bearing in mind that we are evaluating the reasonableness of respondent’s assertion of the fraud_penalty in that context rather than the ultimate applicability of the penalty itself we find that respondent’s position in that regard was reasonable ie that respondent had a reasonable basis for believing that he could prove by clear_and_convincing evidence that petitioner intended to evade a tax that she believed to be owing c understatement of income respondent also averred that petitioner fraudulently understated business income and interest_income on the initial return by dollar_figure and dollar_figure respectively however the circumstances of the understatement of income differ markedly from those of the understatement of income the understatement of business income on the initial return plainly resulted from mr carcasi’s not petitioner’s plan to treat bic as a division of ffi as did substantially_all of the understatement of interest_income on that return more significantly we are convinced by ffi’s dollar_figure estimated_tax payment in that petitioner did not intend to evade tax on compare gutierrez v commissioner tcmemo_1995_569 in which we concluded that although the taxpayer prevailed on the fraud issue at trial it was reasonable for the commissioner to put the taxpayer’s credibility before the finder of fact - bic’s income ’ without the bic income ffi apparently had no taxable_income in indeed the fieldses apparently used the refund of ffi’s dollar_figure estimated_tax payment to pay almost all of their underpayment of approximately dollar_figure that resulted from mr carcasi’s botched plan in effect the fieldses simply made a payment to the wrong tax account in on those facts respondent had no reasonable basis for asserting the fraud_penalty against petitioner with respect to the understatement of income on the initial return d disallowed business_expense deductions respondent averred that petitioner fraudulently overstated business_expenses on the amended return by dollar_figure on the amended return by dollar_figure and on the return by dollar_figure respondent’s position in that regard is particularly puzzling since the fieldses filed those returns after respondent had commenced his examination of the years in question in effect respondent took the position that petitioner committed fraud with respect to those returns even though she knew that respondent would immediately examine them ’ the size of that estimated_tax payment indicates that the amount of bic’s income that was sheltered by ffi’s losses in accordance with mr carcasi’s plan was in fact insubstantial petitioner alleges that the revenue_agent who examined the returns never relied on the disallowed deductions to sustain a finding of fraud an allegation that is supported by the revenue agent’s report form 886-a with respect to this case we find that difficult to believe furthermore the fieldses undeniably incurred the expenditures in guestion the issue was simply whether the amounts were properly deductible as trade_or_business_expenses under sec_162 the fieldses’ new return preparer whom the fieldses’ attorney had engaged in connection with respondent’s examination determined that the expenditures were deductible and respondent eventually conceded a significant portion of the deductions in light of the foregoing we have little difficulty concluding that respondent had no reasonable basis for asserting the fraud_penalty against petitioner with respect to such amounts be conclusion we find that respondent’s assertion of the fraud_penalty with respect to the understatement of business income on the initial return was substantially justified we find that respondent’s assertion of the fraud_penalty with respect to the understatement of business income and interest_income on the initial return and the overstatement of business deductions on the amended return the amended return and the return was not substantially justified in that regard we agree in large part with petitioner that respondent placed too much emphasis on the criminal activity of petitioner’s ex-husband in pursuing his fraud case against petitioner -- - iii amount of recoverable costs a the special factor issue sec_7430 b provides that attorney’s fees recoverable under sec_7430 shall not exceed dollar_figure per hour adjusted annually for inflation unless the court determines that a special factor such as the limited availability of qualified attorneys for such proceeding the difficulty of the issues presented in the case or the local availability of tax expertise justifies a higher rate petitioner argues that the circumstances of this case warrant the determination of recoverable costs without regard to the statutory rate cap ’ specifically petitioner argues that respondent’s disparate treatment of petitioner and her ex-husband with regard to the fraud_penalty as evidenced by the appeals officer’s date settlement offer should qualify as a special factor in that such action necessitated the retention of separate counsel effectively precluding her from sharing the cost of her defense with her ex-husband in 200_f3d_351 5th cir affg tcmemo_1998_176 the court_of_appeals for the fifth circuit rejected the taxpayer’s contention that the petitioner raised the special factor argument for the first time in her reply to respondent’s objection to the motion because we reject the substance of petitioner’s argument we do not address the procedural ramifications if any of petitioner’s failure to raise the special factor issue in the motion - - finding of a special factor for purposes of sec_7430 could be based on the alleged misconduct of the commissioner the court agreed with the court_of_appeals for the second circuit that in a case in which an award of costs is warranted under sec_7430 the commissioner’s conduct has already been taken into account id pincite quoting 936_f2d_736 2d cir affg in part and revg in part 93_tc_256 we agree with both courts that the finding of a special factor based on the alleged misconduct of the commissioner would amount to an award of punitive_damages contrary to the purposes of sec_7430 estate of cervin v commissioner supra pincite cassuto v commissioner supra pincite ' we therefore reject petitioner’s contention that we should treat respondent’s conduct in this case as a special factor for purposes of sec_7430 b adjustments to claimed cost sec_1 attorney’s fees relating to underlying dispute respondent argues and we agree that petitioner is not entitled to recover fees that are attributable to issues other the version of sec_7430 at issue in estate of cervin and cassuto listed only the limited availability of gqualified attorneys as an example of a special factor the subsequent addition of the difficulty of the issues presented in the case and the local availability of tax expertise as special factor examples reinforces the conclusion of the courts in those cases that the commissioner’s conduct is not the type of circumstance that can qualify as a special factor under sec_7430 - - than the fraud issue e issues with respect to which petitioner did not challenge the reasonableness of respondent’s position further in light of our finding that respondent’s assertion of the fraud_penalty was substantially justified in part petitioner is not entitled to recover all of the fees that we allocate to the fraud issue a allocation of fees to the fraud issue we have reviewed the attorney time entries submitted by petitioner’s counsel and have divided the entries relating to the underlying dispute into three categories entries pertaining solely to the fraud issue hours entries pertaining solely to nonfraud issues dollar_figure hours and all other entries relating to the underlying dispute hours based on the statutory rate caps applied by petitioner ’ the amount of potentially recoverable attorney’s fees attributable to the entries in those three categories is dollar_figure x dollar_figure dollar_figure dollar_figure x dollar_figure x dollar_figure and dollar_figure x dollar_figure x dollar_figure respectively for a total of dollar_figure ' we allocate the dollar_figure of residual category fees between the ‘ the statutory rate cap for fees incurred by petitioner in is dollar_figure revproc_98_61 1998_2_cb_811 the rate cap for fees incurred in and is dollar_figure revproc_99_42 1999_2_cb_568 revproc_2001_13 2001_1_cb_337 the rate cap for fees incurred in is dollar_figure revproc_2001_59 2001_2_cb_623 for convenience we round all monetary calculations to the nearest dollar - fraud issue and the nonfraud issues based on the relative dollar amounts at issue per the notice_of_deficiency the total amount in dispute was dollar_figure of which dollar_figure or approximately percent was attributable to the fraud issue based on that percentage we allocate dollar_figure of the dollar_figure of residual category fees to the fraud issue adding that figure to the dollar_figure of category fees we find that dollar_figure of petitioner’s dollar_figure of potentially recoverable attorney’s fees are allocable to the fraud issue the fraud defense amount b subtraction of nonrecoverable portion of fraud defense amount we have found that respondent’s assertion of the fraud_penalty with respect to but not or was substantially justified in part justified with respect to the business income omission on the initial return but not justified with respect to the business deductions overstatement on the amended return accordingly in order to determine the portion of the fraud defense amount that petitioner is not entitled to recover we must first allocate a portion of such amount to the fraud issue the total of respondent’s fraud penalties for through is dollar_figure based on the relative amounts of such penalties for dollar_figure dollar_figure and dollar_figure we allocate percent or dollar_figure of the dollar_figure fraud defense amount to the fraud issue next we must allocate that dollar_figure between the two - adjustments with respect to which respondent applied the fraud_penalty as stated we have found that respondent was substantially justified in applying the fraud_penalty to his adjustment of the initial but not the amended return based on the relative amounts of those adjustments dollar_figure and dollar_figure respectively we allocate percent or dollar_figure of the dollar_figure amount to respondent’s adjustment of the initial return petitioner is therefore entitled to recover dollar_figure of the fraud defense amount dollar_figure dollar_figure attorney’s fees relating to the motion for purposes of sec_7430 reasonable_litigation_costs may include reasonable fees incurred in connection with the sec_7430 proceeding itself see 100_tc_457 affd in part and revd in part on another issue 43_f3d_172 5th cir regardless of the reasonableness of the commissioner’s position in the sec_7430 proceeding bayer v commissioner tcmemo_1991_282 at n citing 496_us_154 based on our review of the attorney time entries submitted by petitioner and the application of the statutory rate caps we find that petitioner incurred dollar_figure of potentially recoverable attorney’s fees in prosecuting the motion x dollar_figure x dollar_figure we further conclude that petitioner is entitled to recover such fees in proportion to her recovery_of - - other attorney’s fees in this case as determined above petitioner is entitled to recover dollar_figure or approximately percent of her dollar_figure of potentially recoverable attorney’s fees relating to the underlying dispute applying that percentage to the dollar_figure of fees relating to the prosecution of the motion we find that petitioner is entitled to recover dollar_figure of such fees other costs petitioner claims additional litigation costs of dollar_figure of that amount dollar_figure is attributable to paralegal and legal assistant time entries pertaining solely to the fraud issue ’ we conclude that petitioner is entitled to recover such fees in proportion to her recovery_of the fraud defense amount as determined above petitioner is entitled to recover dollar_figure or approximately percent of the dollar_figure fraud defense amount applying that percentage to the dollar_figure of paralegal and legal assistant fees we find that petitioner is entitled to recover dollar_figure of such fees we are unable to discern from the record the portion of petitioner’s remaining costs of dollar_figure that is attributable to the fraud issue applying the percent success ratio that we petitioner actually included the paralegal and legal assistant fees in her claim for attorney’s fees we treat such claim as a claim for litigation costs other than attorney’s fees see o’bryon v commissioner tcmemo_2000_379 at n -- - utilized to determine petitioner’s recoverable motion-related fees we conclude that petitioner is entitled to recover dollar_figure of her remaining costs cc summary there is no special factor present in this case that would justify the determination of petitioner’s recoverable attorney’s fees without regard to the applicable statutory rate caps petitioner is entitled to recover dollar_figure of attorney’s fees relating to the underlying dispute dollar_figure of attorney’s fees relating to her prosecution of the motion dollar_figure of paralegal and legal assistant costs and dollar_figure of remaining costs for a total recoverable amount of dollar_figure iv conclusion the motion is granted in part petitioner shall be awarded litigation costs of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
